2021 WI 89

                  SUPREME COURT            OF       WISCONSIN
CASE NO.:              2019AP1479


COMPLETE TITLE:        State of Wisconsin ex rel. City of Waukesha,
                                 Petitioner-Respondent-Petitioner,
                            v.
                       City of Waukesha Board of Review,
                                 Respondent-Appellant,
                       Salem United Methodist Church,
                                 Interested Party-Respondent.

                          REVIEW OF DECISION OF THE COURT OF APPEALS
                          Reported at 395 Wis. 2d 239,952 N.W.2d 806
                              PDC No:2020 WI App 77 - Published)

OPINION FILED:         December 21, 2021
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         October 27, 2021

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Waukesha
   JUDGE:              Michael O. Bohren

JUSTICES:
ANN WALSH BRADLEY, J., delivered the majority opinion for a
unanimous Court.
NOT PARTICIPATING:



ATTORNEYS:




       For the petitioner-respondent-petitioner, there were briefs
filed by Brian E. Running, city attorney. There was an oral
argument by Brian E. Running.


       For the respondent-appellant, there was a brief filed by
Eric    J.   Larson    and   Municipal    Law   &   Litigation   Group,   S.C.,
Waukesha. There was an oral argument by Eric J. Larson.
    An amicus curiae brief was filed on behalf of League of
Wisconsin Municipalities by Claire Silverman, Madison.




                                2
                                                                2021 WI 89
                                                                NOTICE
                                                  This opinion is subject to further
                                                  editing and modification.   The final
                                                  version will appear in the bound
                                                  volume of the official reports.
No.    2019AP1479
(L.C. No.   2018CV1432)

STATE OF WISCONSIN                            :            IN SUPREME COURT

State of Wisconsin ex rel. City of Waukesha,

            Petitioner-Respondent-Petitioner,

      v.
                                                                     FILED
City of Waukesha Board of Review,
                                                                DEC 21, 2021
            Respondent-Appellant,
                                                                   Sheila T. Reiff
Salem United Methodist Church,                                  Clerk of Supreme Court


            Interested Party-Respondent.




ANN WALSH BRADLEY, J., delivered the majority opinion for a
unanimous Court.




      REVIEW of a decision of the Court of Appeals.                 Affirmed.



      ¶1    ANN    WALSH     BRADLEY,    J.   The     petitioner,         City      of

Waukesha (the City), seeks review of a published opinion of the

court of appeals that reversed the circuit court's order that

allowed the City to seek certiorari review of a tax assessment
determination     of   the   City   of   Waukesha    Board     of    Review      (the
                                                                          No.     2019AP1479



Board).1          The court of appeals concluded instead that the City

could       not    seek    such   review,       reversed         the   circuit        court's

determination, and remanded to the circuit court with directions

to quash the writ of certiorari and dismiss the action.

       ¶2        This case raises the novel question of whether the

municipality            itself    can     seek        certiorari         review        of     a

determination of the municipality's board of review.                              The City

contends         that   the   statutory     language        of    Wis.    Stat.       § 70.47

(2017-18)2 allows it to appeal a Board determination by bringing

a certiorari action pursuant to                  § 70.47(13).            The Board, in

contrast, argues that the City has no such right and that the

City's participation in a tax assessment proceeding ends after

the Board has made its decision.

       ¶3        We conclude that Wis. Stat. § 70.47 does not allow the

City       to    seek   certiorari   review      of    a    decision     of     the    Board.

Accordingly, we affirm the decision of the court of appeals.

                                            I

       ¶4        The Salem United Methodist Church (the Church) owns a
piece       of    property    located   within        the    City.        In    2017,       the

property was assessed at a value of $51,900, but the following

year the assessment was raised to $642,200.                            The reassessment

was triggered by the Church putting the property up for sale.

       State ex rel. City of Waukesha v. City of Waukesha Bd. of
       1

Rev., 2020 WI App 77, 395 Wis. 2d 239, 952 N.W.2d 806 (reversing
and remanding the order of the circuit court for Waukesha
County, Michael O. Bohren, Judge).

       All subsequent references to the Wisconsin Statutes are to
       2

the 2017-18 version unless otherwise indicated.

                                            2
                                                       No.    2019AP1479



Ultimately, the Church received an offer of $1,000,000 for a

portion of the property.3

     ¶5     Taking exception to the increase in the assessed value

of its property, the Church filed an objection.         It submitted

that the value of the property should be properly assessed at

$108,655.    The Church argued that the City's valuation was based

on speculative future use and that it did not properly account

for the undeveloped nature of the land.

     ¶6     At a hearing held before the Board, both the taxpayer

and the City appeared as parties.       The City argued in favor of

the City assessor's valuation.       After taking testimony from the

assessor and a representative of the Church, the Board accepted

the Church's valuation, but rounded up slightly to arrive at a

value of $108,700.

     ¶7     The City appealed the Board's determination by seeking

certiorari review in the circuit court pursuant to Wis. Stat.

§ 70.47(13).4    It argued that the Board acted contrary to law


     3 The property at issue consists of 23.16 acres. Of this
amount, the Church listed for sale two parcels consisting of
8.77 acres for a total asking price of $1,400,000.        The
referenced offer was for a 5.27 acre parcel.
     4 Governing   certiorari   review   of   board      of     review
proceedings, Wis. Stat. § 70.47(13) provides:

     Except as provided in s. 70.85, appeal from the
     determination of the board of review shall be by an
     action for certiorari commenced within 90 days after
     the taxpayer receives the notice under sub. (12). The
     action shall be given preference. If the court on the
     appeal finds any error in the proceedings of the board
     which renders the assessment or the proceedings void,
     it shall remand the assessment to the board for
                                 3
                                                                 No.        2019AP1479



because it failed to uphold the presumption of correctness that

attaches     to   an     assessor's      valuation,5      that     the       Board's

determination was not supported by sufficient credible evidence,

and that the Board's decision was arbitrary and unreasonable.6

     ¶8     Contending that the City's petition failed to state a

claim upon which relief may be granted, the Board moved to quash

the writ.    As relevant here, it asserted that the City lacks the

authority under Wis. Stat. § 70.47 to appeal a decision of its

own Board of Review by certiorari.                In other words, it argued

that § 70.47 affords only taxpayers, and not municipalities, the

ability to seek certiorari review of a board decision.

     ¶9     The   circuit      court     denied     the   motion       to     quash,

concluding    that     Wis.   Stat.    § 70.47    "does   give   the     City     the

     further proceedings in accordance with the court's
     determination and retain jurisdiction of the matter
     until the board has determined an assessment in
     accordance with the court's order.  For this purpose,
     if final adjournment of the board occurs prior to the
     court's decision on the appeal, the court may order
     the governing body of the assessing authority to
     reconvene the board.
     5 See Wis. Stat. § 70.47(8)(i) ("The board shall presume
that the assessor's valuation is correct. That presumption may
be rebutted by a sufficient showing by the objector that the
valuation is incorrect."); Sausen v. Town of Black Creek Bd. of
Rev., 2014 WI 9, ¶26, 352 Wis. 2d 576, 843 N.W.2d 39.
     6 On certiorari review, a court's inquiry is limited to
whether the board's actions were: (1) within its jurisdiction;
(2) according to law; (3) arbitrary, oppressive, or unreasonable
and represented its will and not its judgment; and (4) supported
by evidence such that the board might reasonably make the order
or determination in question. State ex rel. Collison v. City of
Milwaukee Bd. of Rev., 2021 WI 48, ¶20, 397 Wis. 2d 246, 960
N.W.2d 1.

                                        4
                                                                                    No.     2019AP1479



ability to intervene and have a role in the writ of certiorari

proceedings."          Turning to the merits of the City's claims, the

circuit       court    agreed      with       the       City      that     the    Church     did    not

present       sufficient         evidence          to       overcome       the    presumption        of

correctness.           It     thus          granted         the    writ     of    certiorari        and

remanded to the Board for further proceedings.

       ¶10     The Board appealed, and the court of appeals reversed

the circuit court's order, concluding "that § 70.47(13) does not

authorize the City to commence a certiorari action."                                        State ex

rel. City of Waukesha v. City of Waukesha Bd. of Rev., 2020 WI

App 77, ¶2, 395 Wis. 2d 239, 952 N.W.2d 806.                                      Accordingly, it

determined that the circuit court erred in denying the Board's

motion to quash and as a result did not address the merits of

the     City's        arguments             that    the           Board     acted       unlawfully,

unreasonably, and contrary to the credible evidence.                                         Id., ¶2

n.2.    The City petitioned for this court's review.

                                                   II

       ¶11     We are called upon to review the court of appeals'
determination         that       the    circuit         court        erroneously        denied      the

Board's       motion     to      quash.            "A       motion    to     quash      a   writ    of

certiorari is in the nature of a motion to dismiss."                                      Fee v. Bd.

of     Rev.    for     Town      of     Florence,            2003     WI    App     17,     ¶7,    259

Wis. 2d 868, 657 N.W.2d 112.                        Whether a motion to dismiss was

properly       granted      or    denied       is       a    question      of     law     this    court

reviews       independently            of    the    determinations               rendered    by     the

circuit court and court of appeals.                               Town of Lincoln v. City of
Whitehall, 2019 WI 37, ¶21, 386 Wis. 2d 354, 925 N.W.2d 520.
                                                    5
                                                                  No.   2019AP1479



    ¶12     In our review, we are required to interpret Wis. Stat.

§ 70.47.        Statutory interpretation likewise presents a question

of law we review independently of the determinations of the

circuit court and court of appeals.               Yacht Club at Sister Bay

Condo. Ass'n, Inc. v. Village of Sister Bay, 2019 WI 4, ¶17, 385

Wis. 2d 158, 922 N.W.2d 95.

                                       III

    ¶13     For context, we begin by providing background on board

of review proceedings.          Subsequently, we address the question of

whether the City may seek certiorari review of a Board decision

under the terms of Wis. Stat. § 70.47.

                                        A

    ¶14     Assessment of real property in every municipality in

Wisconsin is accomplished according to the terms of ch. 70 of

the Wisconsin Statutes.         Wis. Stat. § 70.05(1).          All property is

valued     by    the   municipality's       assessor     and   reported   in   an

assessment roll for the taxation district.                Nankin v. Village of

Shorewood, 2001 WI 92, ¶17, 245 Wis. 2d 86, 630 N.W.2d 141.
    ¶15     Chapter 70 also "establishes a comprehensive procedure

by which property owners may challenge the valuation or                        the

amount of property assessed for taxation."                 Hermann v. Town of

Delavan, 215 Wis. 2d 370, 379, 572 N.W.2d 855 (1998).                      "If a

property owner disagrees with an assessment, the owner may file

a formal objection with the municipality's board of review."

Nankin,    245    Wis. 2d 86,    ¶17   (citing    Wis.    Stat.   § 70.47(7)(a)

(1997-98)).


                                        6
                                                                             No.     2019AP1479



       ¶16      The     board     of   review      is    a   quasi-judicial        body    that

hears evidence and decides whether the assessor's valuation is

correct.          Id., ¶18 (citation omitted).                  It is not an assessing

body.       Id.      The board presumes that the assessor's valuation is

correct, but this presumption may be rebutted "by a sufficient

showing by the objector that the valuation is incorrect."                                  Wis.

Stat. § 70.47(8)(i); Sausen v. Town of Black Creek Bd. of Rev.,

2014       WI   9,      ¶26,    352    Wis. 2d 576,          843     N.W.2d 39.       If    the

assessment is determined to be incorrect, "the board shall raise

or   lower        the    assessment      accordingly          and    shall   state    on   the

record       the     correct      assessment           and   that    that    assessment       is

reasonable in light of all of the relevant evidence that the

board received."               § 70.47(9)(a).

       ¶17      A    detailed      method     for      appealing      a   decision    of   the

board of review is provided within the statutory scheme of chs.

70 and 74.            Hermann, 215 Wis. 2d at 379.                    Three options exist

for property owners who wish to appeal a board decision:                                    (1)

certiorari          review      pursuant      to   Wis.      Stat.    § 70.47(13);      (2)    a
written complaint with the Department of Revenue to revalue the

property        under      Wis.       Stat.    § 70.85;7       and     (3)   an    excessive



       Wisconsin Stat. § 70.85 provides an alternative procedure
       7

by which a taxpayer may seek the Department of Revenue's review
of a board determination in specific circumstances.      Namely,
pursuant to § 70.85(1),

       A taxpayer may file a written complaint with the
       department of revenue alleging that the assessment of
       one or more items or parcels of property in the
       taxation district the value of which, as determined
       under s. 70.47, does not exceed $1,000,000 is
                                                   7
                                                                              No.         2019AP1479



assessment action pursuant to Wis. Stat. § 74.37.8                             U.S. Oil Co.,

Inc. v. City of Milwaukee, 2011 WI App 4, ¶15, 331 Wis. 2d 407,

794 N.W.2d 904; Thomas J. McAdams, Over Assessed?                                     Appealing

Home       Tax     Assessments,         Wis.       Law.,     July       2011,        at     18-19.

"Compliance           with     the     board          of   review       procedures           is    a

prerequisite to all three forms of appeal and the three sections

are        the    exclusive        method         for      challenging        an      excessive

assessment."          Reese v. City of Pewaukee, 2002 WI App 67, ¶6, 252

Wis. 2d 361, 642 N.W.2d 596.

       ¶18       This case involves the first of these three options, a

certiorari action.             Certiorari is a mechanism by which a court

may test the validity of a decision rendered by a municipality,

administrative agency, or other quasi-judicial tribunal.                                     State

ex    rel.       Anderson     v.     Town    of    Newbold,      2021    WI     6,    ¶11,        395

Wis. 2d 351, 954 N.W.2d 323 (citing Ottman v. Town of Primrose,

2011 WI 18, ¶34, 332 Wis. 2d 3, 796 N.W.2d 411).

       ¶19       On certiorari review, the reviewing court's inquiry is

narrow.          It   is     limited    to    the       record   before    the       board        and
addresses only whether the board's actions were:                              (1) within its

jurisdiction; (2) according to law; (3) arbitrary, oppressive,



       radically out of proportion to the general level of
       assessment of all other property in the district.

       An action under Wis. Stat. § 74.37 is a new trial, not a
       8

certiorari action. Metro. Assocs. v. City of Milwaukee, 2018 WI
4, ¶23, 379 Wis. 2d 141, 905 N.W.2d 784. Such an action is not
confined to the record before the board and new evidence may be
presented. Trailwood Ventures, LLC v. Village of Kronenwetter,
2009 WI App 18, ¶7, 315 Wis. 2d 791, 762 N.W.2d 841.

                                                  8
                                                                                   No.    2019AP1479



or unreasonable and represented its will and not its judgment;

and     (4)     supported         by     evidence        such    that        the    board     might

reasonably make the order or determination in question.                                       Thoma

v. Village of Slinger, 2018 WI 45, ¶10, 381 Wis. 2d 311, 912

N.W.2d 56.

                                                   B

      ¶20       With this background in hand, we turn next to address

the specific issue in this case.                             The parties raise a novel

question regarding whether a municipality may appeal its board

of review's determination by certiorari review.

      ¶21       Answering         this    question       requires       us    to    examine      the

language of Wis. Stat. § 70.47, which governs board of review

proceedings.              When    interpreting          statutes,       we    begin       with   the

language of the statute.                   State ex rel. Kalal v. Cir. Ct. for

Dane Cnty., 2004 WI 58, ¶45, 271 Wis. 2d 633, 681 N.W.2d 110.

If the meaning of the statute is plain, we need not inquire

further.        Id.

      ¶22       "Statutory language is given its common, ordinary, and
accepted        meaning,         except    that        technical    or       specially-defined

words      or     phrases         are      given        their     technical          or     special

definitional          meaning."            Id.          We   also    interpret            statutory

language "in the context in which it is used; not in isolation

but   as      part    of     a     whole;    in        relation     to       the    language     of

surrounding          or    closely-related             statutes;     and       reasonably,        to

avoid absurd or unreasonable results."                          Id., ¶46.

      ¶23       Wisconsin          Stat.     § 70.47(13)            addresses            certiorari
review of board decisions.                  This subsection provides in relevant
                                                   9
                                                           No.   2019AP1479



part:     "Except   as   provided    in   s.   70.85,   appeal   from   the

determination of the board of review shall be by an action for

certiorari commenced within 90 days after the taxpayer receives

the notice under sub. (12)."        § 70.47(13).

    ¶24    The language of subsec. (13) thus guides the reader to

subsec. (12), which sets forth:

    Prior to final adjournment, the board of review shall
    provide the objector, or the appropriate party under
    sub. (10),[9] notice by personal delivery or by mail,
    return receipt required, of the amount of the
    assessment   as   finalized  by  the   board  and   an
    explanation of appeal rights and procedures under sub.
    (13) and ss. 70.85, 74.35 and 74.37. Upon delivering
    or mailing the notice under this subsection, the clerk
    of the board of review shall prepare an affidavit
    specifying the date when that notice was delivered or
    mailed.


    9  Pursuant to Wis. Stat. § 70.47(10), "If the board has
reason to believe that property for which no objection has been
raised is incorrectly assessed, the board must also review the
assessment for such property and correct any error           it
discovers."   Hermann v. Town of Delavan, 215 Wis. 2d 370, 379,
572 N.W.2d 855 (1998).   Section 70.47(10) provides in relevant
part:

    If the board has reason to believe, upon examination
    of the roll and other pertinent information, that
    other property, the assessment of which is not
    complained of, is assessed above or below the general
    average of the assessment of the taxation district, or
    is omitted, the board shall:

    (a) Notify the owner, agent or possessor of such
    property of its intention to review such assessment or
    place it on the assessment roll and of the time and
    place fixed for such hearing in time to be heard
    before the board in relation thereto, provided the
    residence of such owner, agent or possessor be known
    to any member of the board or the assessor.

                                     10
                                                                     No.   2019AP1479



       ¶25     The Board argues, and the court of appeals agreed,

that the above language gives the taxpayer exclusively, and not

the City, the authority to seek certiorari review of a Board

decision.       Specifically, the Board asserts that the trigger for

filing a certiorari action contained in Wis. Stat. § 70.47(13)

is   the     receipt    of   notice      by    the    taxpayer.      In    contrast,

§ 70.47(13)      does    not,     according      to   the   Board,    include     any

trigger for the City to file a certiorari action or even any

requirement that the City receive notice of a Board decision.

       ¶26     On the other hand, the City contends that subsec. (13)

addresses only when certiorari review may be sought, not who may

seek it.       In other words, the City asserts that nothing in Wis.

Stat. § 70.47(13) grants any right to appeal whatsoever, and

that instead it only ensures that the taxpayer is aware of a

right to appeal and fixes the timing of the notice that must be

sent.      The fact that § 70.47(13) mentions the taxpayer only and

not the City is of no moment, according to the City, because the

City    will    be   aware   of    the    clerk's      affidavit     referenced   in
subsec. (12) and will use the affidavit to determine the date

the notice was delivered and calculate the appeal deadline.

       ¶27     For additional support, the City points to Wis. Stat.

§ 70.47(11), which provides:                  "In all proceedings before the

board the taxation district shall be a party in interest to

secure or sustain an equitable assessment of all the property in

the taxation district."             See Wis. Stat. § 70.045 (defining a

"taxation district" as "a town, village or city in which general
property taxes are levied and collected").                  In the City's view,
                                          11
                                                               No.    2019AP1479



it would not be a reasonable reading of the statute to conclude

that the City has a protectable interest before the Board, but

it does not maintain that interest after the Board makes its

decision.     The City advances that such a reading of § 70.47(11)

would render its interest illusory.

      ¶28    Synthesizing   the    text    of   subsecs.   (11),     (12),   and

(13), we agree with the Board's argument.10            Beginning with Wis.

Stat. § 70.47(13), that subsection provides that "appeal from

the determination of the board of review shall be by an action

for   certiorari   commenced      within   90   days   after   the    taxpayer

receives the notice under sub. (12)."               What is notable about

subsec. (13) for our analysis is that it conditions the appeal

deadline on when notice is received by the taxpayer.                  There is

nothing in the statute that triggers the 90-day period for the

City.      We also highlight that it is the taxpayer's receipt of

the notice described in subsec. (12), and not when the notice is

sent, that begins the statutory appeal period.

      ¶29    Moving to subsec. (12), specific directions are given
as to the delivery of the notice referenced in subsec. (13).

The first sentence of Wis. Stat. § 70.47(12) provides:

      Prior to final adjournment, the board of review shall
      provide the objector, or the appropriate party under
      sub. (10), notice by personal delivery or by mail,
      return receipt required, of the amount of the

       Because we determine that the City does not have appeal
      10

rights under the applicable statutes, we need not address the
City's contention that the taxpayer here failed to meet its
burden to overcome the presumption that the assessor's valuation
is correct.

                                     12
                                                                     No.   2019AP1479


       assessment   as  finalized   by   the  board  and   an
       explanation of appeal rights and procedures under sub.
       (13) and ss. 70.85, 74.35 and 74.37.
       ¶30   Like    subsec.    (13),       subsec.    (12)     refers      to    the

taxpayer, or "objector," only.               It does not refer to the City

and does not provide for any notice to be given to the City.

This   means    that    the    City    is    not    required    to    receive     the

"explanation of appeal rights and procedures" that the taxpayer

receives.

       ¶31   Further parsing the statutory language, subsec. (12)
offers two options for providing the requisite notice to the

taxpayer:      personal delivery or mail.             The second sentence of

this subsection contains additional information regarding these

two options.        It sets forth:          "Upon delivering or mailing the

notice under this subsection, the clerk of the board of review

shall prepare an affidavit specifying the date when that notice

was delivered or mailed."             Wis. Stat. § 70.47(12).              In other

words,   the    clerk    of    the    board    of    review    must    prepare     an

affidavit stating when the notice was delivered, if personally

delivered, or when it was mailed, if mailed.
       ¶32   Notably, there is no requirement for the clerk of the

board of review to submit an affidavit with any delivery or

receipt information if the notice is mailed.                     Only the "date

when that notice was . . . mailed" is required, not the date

when the notice was received.           See Wis. Stat. § 70.47(12).              This

is an important point because the City asserts that it would

calculate its filing deadline using the affidavit referred to in



                                        13
                                                                               No.    2019AP1479



subsec. (12), despite the fact that subsec. (13) does not refer

to the City.

       ¶33    However, a close reading of subsecs. (12) and (13)

reveals that the City's argument does not hold water.                                   Again,

subsec.       (13)     sets    forth       that     the    deadline        for       filing    a

certiorari action is triggered by the taxpayer's receipt of the

notice    described       in    sub.      (12).      But     subsec.       (12)       does    not

provide an avenue for the City to be informed of when a taxpayer

receives the notice.

       ¶34    As stated, if the mail option is utilized, then the

board    clerk's       affidavit         indicates    only     when       the       notice    was

mailed, not when it was delivered or received by the taxpayer.

See    Wis.    Stat.    § 70.47(12).           However,       the    date       a    notice    is

mailed is most likely not the same as the date the notice is

received.       The City could guess as to what its ultimate filing

deadline would be, estimating the length of time the mail would

take to arrive and surmising when someone would be available to

sign    for    the   "return        receipt       required"       mail.         There    is    no
statutory mechanism for calculating an exact date.

       ¶35    Additionally,          subsec.       (12)    contains       no        requirement

that the board clerk provide a copy of the affidavit to the

City.     Although in practice the City may receive it from the

board    clerk,      there     is    no    statutory       language       to    support       the

proposition       that    it        is    required    to     be     provided         with     the

affidavit.

       ¶36    The fact that there is no certain statutory deadline
provided for the City to file a certiorari action indicates that
                                              14
                                                                  No.     2019AP1479



the City does not have such a right.             Elsewhere in the statutes,

where a party has a right to file an appeal to the circuit court

or   court   of   appeals,     the   legislature    has    provided       a   clear

deadline for doing so.11

      ¶37    Further,   in     other     areas     of     the    statutes         the

legislature    has   clearly    given    a   municipality       the     ability   to

appeal the decision of a quasi-judicial board.                  For example, a



       See, e.g., Wis. Stat. §§ 102.25(1) ("Any party aggrieved
      11

by a judgment entered upon the review of any order or award [in
a worker's compensation matter] may appeal the judgment within
the period specified in s. 808.04(1)."); 227.53(1)(a)2. ("Unless
a rehearing is requested under s. 227.49, petitions for review
of contested cases shall be served and filed within 30 days
after the service of the decision of the agency upon all parties
under s. 227.48."); 227.58 ("Any party, including the agency,
may secure a review of the final judgment of the circuit court
by appeal to the court of appeals within the time period
specified   in   s.  808.04(1).");   800.14(1)   ("Appeals  from
judgments, decisions on motions brought under s. 800.115, or
determinations regarding whether the defendant is unable to pay
the judgment because of poverty, as that term is used in s.
814.29(1)(d), may be taken by either party to the circuit court
of the county where the offense occurred.    The appellant shall
appeal by giving the municipal court and other party written
notice of appeal and paying any required fees within 20 days
after the judgment or decision."); 808.04(1) ("An appeal to the
court of appeals must be initiated within 45 days of entry of a
final judgment or order appealed from if written notice of the
entry of a final judgment or order is given within 21 days of
the final judgment or order as provided in s. 806.06(5), or
within 90 days of entry if notice is not given, except as
provided in this section or otherwise expressly provided by
law."); 809.30(2)(j) ("The person shall file in circuit court
and serve on the prosecutor and any other party a notice of
appeal from the judgment of conviction and sentence or final
adjudication and, if necessary, from the order of the circuit
court on the motion for postconviction or postdisposition relief
within 20 days of the entry of the order on the postconviction
or postdisposition motion.").

                                        15
                                                                                    No.    2019AP1479



determination on "an initial permit, license, right, privilege,

or authority, except an alcohol beverage license" is reviewable

under ch. 68 of the Wisconsin Statutes.                             Wis. Stat. § 68.02(1).

In Wis. Stat. § 68.13(1) the legislature provides that "[a]ny

party to a proceeding resulting in a final determination may

seek review thereof by certiorari within 30 days of receipt of

the final determination" (emphasis added).

       ¶38    Similarly, Wis. Stat. § 62.23(7)(e)10. specifies that

certiorari        review    of     a    decision         of    a    city       zoning      board   of

appeals      is    open     to     "[a]ny         person       or       persons,      jointly       or

severally aggrieved by any decision of the board of appeals, or

any taxpayer, or any officer, department, board or bureau of the

municipality."            See    also       Wis.       Stat.    § 59.694(10)           (specifying

that certiorari review of a decision of a county zoning board of

adjustment may be undertaken by "[a] person aggrieved by any

decision     of    the     board       of   adjustment,            or    a    taxpayer,      or    any

officer, department, board or bureau of the municipality").                                         No

such    language      is    present          in    Wis.        Stat.         § 70.47(13).          The
legislature thus knows how to provide municipalities with the

right to bring a certiorari action, but it did not do so in

§ 70.47(13).

       ¶39    The City's reliance on Wis. Stat. § 70.47(13) would

reduce its appeal deadline to mere guesswork.                                   As the court of

appeals      put    it,    "because          the       taxpayer         is    the    only    person

statutorily required to receive the notice and the date of that

receipt sets the appeal clock ticking, it strongly suggests that
the    certiorari        appeal        provision         was       intended         only    for    the
                                                  16
                                                                          No.     2019AP1479



benefit     of    an     aggrieved    taxpayer."          City    of     Waukesha,        395

Wis. 2d 239, ¶27.             We therefore conclude that Wis. Stat. § 70.47

does not allow the City to seek certiorari review of a decision

of the Board.

      ¶40       This     conclusion       is     supported        by     this      court's

precedent.        In Hermann, 215 Wis. 2d at 379, we described chs. 70

and   74    as    establishing       "a   detailed       method    for    taxpayers        to

appeal a decision of the board of review" (emphasis added).12

Likewise, the court in Nankin, 245 Wis. 2d 86, ¶3, construed

Wis. Stat. § 70.47(13) as providing a means by which "an owner

can   appeal      from    the    board's       determination      by     an     action    for

certiorari to the circuit court" (emphasis added).                            The City has

cited      no    published       case,     and    we     have     found       none,      that

contradicts this understanding.

      ¶41       Such     an     understanding       is     further        supported        by

legislative history.             See State v. Wilson, 2017 WI 63, ¶23, 376

Wis. 2d 92, 896 N.W.2d 682 (explaining that "legislative history

and other authoritative sources may be consulted to confirm a
plain meaning interpretation").                   The current language in Wis.

Stat. § 70.47(13) that begins the appeal period 90 days after

"the taxpayer receives the notice under sub. (12)" was added to

the statute in 1994.             See 1993 Wis. Act 307, § 3.              In the fiscal

estimate prepared by the Department of Revenue regarding the


       Although the court in Hermann, 215 Wis. 2d at 379,
      12

referred to both chapter 70 and chapter 74, our decision in this
case is limited to certiorari actions under Wis. Stat.
§ 70.47(13).

                                            17
                                                                          No.   2019AP1479



bill that became 1993 Wis. Act 307, the Department described the

thrust of the change as to "clarify the intended meaning of the

90-day period during which a property owner may appeal a board

of review decision to the circuit court."                          Drafting File for

1993    Wis.        Act    307,    Fiscal    Estimate        of    1993     A.B.       1095,

Legislative Reference Bureau, Madison, Wis.

       ¶42        Subsection (11) does not change this result and cannot

carry the weight the City places on it.                           Its plain language

grants the City the right to appear as a party in interest

"before the board," but such a grant goes no further.                              Neither

subsec. (12) nor subsec. (13) refers to the City as a "party in

interest" beyond proceedings before the board.

       ¶43        Wisconsin Stat. § 70.47(11) does not clearly state or

imply that the City may file a certiorari action to appeal a

Board decision.             Instead, it limits a municipality's role to

participation in proceedings "before the board" for the express

purpose of "secur[ing] or sustain[ing] an equitable assessment

of all the property in the taxation district."
       ¶44        Additionally, were the City to prevail in this appeal

and accordingly raise the assessed value of the Church property

above       the    value    as    determined     by    the    Board,      there     is    no

statutory remedy to which the City can readily point.                           When the

court       inquired      about   the   apparent      lack   of   a   remedy      at     oral

argument, the City acknowledged that it did not know what the

remedy should be if it were to win.13

       The following exchange between the court and counsel for
       13

the City took place:

                                            18
                                                             No.     2019AP1479



    ¶45     In sum, we conclude that Wis. Stat. § 70.47 does not

allow the City to seek certiorari review of a decision of the

Board.      Accordingly, we affirm the decision of the court of

appeals.

    By     the   Court.—The   decision   of   the   court   of     appeals   is

affirmed.




    THE COURT:   The tax levy is what it is.   So if the
    Church is under-assessed it means the other taxpayers
    in the district are going to have a higher tax
    bill. . . . Where does the money go if the City
    ultimately prevails and the Church's assessment is
    increased?    Will the taxpayers receive a refund
    because they paid too high of a tax rate? Is there a
    law that addresses where the money goes?

     . . .

    COUNSEL: I do not know. I presume that the taxpayers
    would not receive a refund. It would be ridiculous to
    think that a tiny check of less than a dollar is going
    to be mailed out in the City.      Certainly there are
    statutory procedures that the assessor and the
    treasurer follow when they handle income.          And
    certainly there are instances where money is received,
    tax revenue, after that tax year closes.     There are
    procedures for that.     I cannot direct you to the
    specific statutes that control that.

                                    19
    No.   2019AP1479




1